Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Berzinis et al. (US 20060069210), cited by the examiner.
The reference discloses thermoplastics containing a graft with butyl acrylate base resins having particle sizes of less than 160  nm and another of 200-750 nm as in claims 3 and 4 and thus the cores have mutually different diameters (document claim  14) and shells of vinyl aromatic monomer, an unsaturated nitrile monomer and at least one alky methacrylate (abstract) such as is required by the first 6 lines of claim 1. Note that the thermoplastic phase may include “alpha-methyl styrene/acrylonitrile/ methyl methacrylate copolymer” at the second to last sentence of paragraph 21. Note that the alkyl methacrylate/ vinyl aromatic and vinyl cyanide may be present at a ratio of 20/60/20 at the last sentence in paragraph 23. Note example 5 in Table 7 for ratios of graft copolymers to styrene based polymer as in claim 6. A second styrene polymer may be added at a level of 20% in the last sentence in paragraph 26 as in claim 8. Note paragraph 24 where as much as about 90 wt % of grafting monomer may be attached to the base thus implying that a bit less than 10% need not be attached as in claim 10.
While the reference doesn’t particularly point to the specific combination of the claimed features, to arrive at such by selecting the claimed features from the various disclosures of the reference would have been obvious to practitioner having an ordinary skill in the art prior to the time of filing in the expectation of adequate results absent any showing of surprising or unexpected results.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 20150005435), cited by applicants.
The reference discloses a thermoplastic resin composition containing a first acrylic graft copolymer with rubber particle size of 100-200 nm and a second acrylic graft copolymer with a particle size of 200 to about 400 nm, a first vinyl based copolymer of an aromatic monomer and acrylonitrile and a second vinyl based copolymer of a methacrylate monomer, aromatic vinyl and unsaturated nitrile (abstract). Note paragraph 136 where the aromatic vinyl monomer of the second vinyl based copolymer may be an alkyl styrene. Note paragraphs 139-141 for applicants amounts of the various monomers as in the monomer mixture of claim 2. Note that each of the first and second vinyl based copolymers may have alkyl styrenes as the vinyl aromatic monomer at paragraphs 124 and 136 as in claim 5. Note paragraph 38 where the first graft copolymer may be present at a level of 20-40% and the second graft copolymer at a level of 10-30% as in applicants second and first graft copolymers respectively of claim 6. 
While the reference doesn’t particularly point to the specific combination of the claimed features, to arrive at such by selecting the claimed features from the various disclosures of the reference would have been obvious to practitioner having an ordinary skill in the art prior to the time of filing in the expectation of adequate results absent any showing of surprising or unexpected results.
Any inquiry concerning this communication should be directed to JEFFREY C MULLIS at telephone number (571)272-1075.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
JCM
8-1-22
/JEFFREY C MULLIS/           Primary Examiner, Art Unit 1765